Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 1 of 32 PageID 91




                               EXHIBIT “1”
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 2 of 32 PageID 92




                          UNITED STATES DISTRICT COURT
                    IN AND FOR THE MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

                                              CASE NUMBER: 3:20-cv-01292-BJD-MCR

 DANIELLE N. ETHRIDGE, individually,
 and as natural guardian and next friend of
 AMARAH SINGLETARY, a minor

               Plaintiffs,

 vs.

 MILLENNIA JACKSONVILLE FL TC LP d/b/a CALLOWAY COVE APARTMENTS OF
 JACKSONVILLE,

 MILLENNIA HOUSING MANAGEMENT, LTD., individually, and as agent of Millennia
 Jacksonville FL TC LP d/b/a Calloway Cove Apartments Of Jacksonville

 ORYTHIAN DONNELL GRAHAM, individually, and as agent of Millennia Jacksonville FL
 TC LP d/b/a Calloway Cove Apartments Of Jacksonville and Millennia Housing Management,
 LTD.,

 JAMES JOSEPH FELTON individually, and as agent of Millennia Jacksonville FL TC LP d/b/a
 Calloway Cove Apartments Of Jacksonville and Millennia Housing Management, LTD.,

 JAMES TIMMIE FLEETWOOD, JR., individually, and as agent of Millennia Jacksonville FL
 TC LP d/b/a Calloway Cove Apartments Of Jacksonville and Millennia Housing Management,
 LTD.,

 KIMBERLEY MYKIA MONEEK CAROTHERS, individually, and as agent of Millennia
 Jacksonville FL TC LP d/b/a Calloway Cove Apartments Of Jacksonville and Millennia Housing
 Management, LTD.,

 LASHAWNDA DAY WATSON, individually, and as agent of Millennia Jacksonville FL TC LP
 d/b/a Calloway Cove Apartments Of Jacksonville and Millennia Housing Management, LTD.,

 SHARHONDA LORRAINE BROWN, individually, and as agent of Millennia Jacksonville FL
 TC LP d/b/a Calloway Cove Apartments Of Jacksonville and Millennia Housing Management,
 LTD.,

 DEMOND MICHAEL TATE, individually, and as agent of Millennia Jacksonville FL TC LP
 d/b/a Calloway Cove Apartments Of Jacksonville and Millennia Housing Management, LTD.,

 TAMPA ELECTRIC COMPANY d/b/a TECO and d/b/a PEOPLES GAS,
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 3 of 32 PageID 93




 PEOPLES GAS SYSTEM (FLORIDA), INC., and

 MORAN CONSTRUCTION CONSULTANTS, LLC.

             Defendants.
 ____________________________________________/


                              SECOND AMENDED COMPLAINT
        The plaintiff, Danielle N. Ethridge, individually, and as parent, natural guardian, and next
 friend of Amarah Singletary, a minor, sues the above-named defendants and alleges:


                                   GENERAL ALLEGATIONS
 1. This is an action for damages that exceeds thirty thousand dollars ($30,000), exclusive of
    interest, costs, attorneys’ fees (the estimated value of Plaintiffs’ claims are in excess of the
    minimum jurisdictional threshold required by this Court). Accordingly, Plaintiffs have
    entered $30,001 in the civil cover sheet for the estimated amount of the claim as required in
    the preamble to the civil over sheet for jurisdictional purposes only as the estimated amount
    of claim is required to be set forth in the civil cover sheet for data collection and clerical
    purposes only. The actual value of Plaintiff’s claim will be determined by a jury in
    accordance with the Florida Constitution, Article 1, Section 21.
 2. At all times material hereto, the plaintiff, Danielle Ethridge (hereinafter, “Ethridge”) was a
    resident of Duval County, Florida.
 3. At all times material hereto, the plaintiff, Amarah Singletary (hereinafter “Singletary”) was
    the minor child of Ethridge, born August 13, 2010, and was a resident of Duval County,
    Florida.
 4. At all times material hereto, the defendant, Millennia Jacksonville FL TC LP (hereinafter
    “Owner”) was a Florida limited partnership situated in the State of Ohio, licensed to do
    business and doing business in Duval County, Florida.
 5. At all times material hereto, the defendant, Millennia Housing Management, Ltd. (hereinafter
    “Manager”) was a foreign limited liability corporation situated in the State of Ohio, licensed
    to do business and doing business in Duval County, Florida.
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 4 of 32 PageID 94




 6. At all times material hereto, the defendant Orythian Donnell Graham, an individual, was a
    resident of the State of Florida.
 7. At all times material hereto, the defendant James Joseph Felton, an individual, was a resident
    of the State of Florida.
 8. At all times material hereto, the defendant James Timmie Fleetwood, Jr., an individual, was a
    resident of the State of Florida.
 9. At all times material hereto, the defendant Kimberley Mykia Moneek Carothers, an
    individual, was a resident of the State of Florida.
 10. At all times material hereto, the defendant Lashawnda Day Watson, an individual, was a
    resident of the State of Florida.
 11. At all times material hereto, the defendant Sharhonda Lorraine Brown, an individual, was a
    resident of the State of Florida.
 12. At all times material hereto, the defendant Demond Michael Tate, an individual, was a
    resident of the State of Florida.
 13. At all times material hereto, the defendant, Defendant Tampa Electric Company, doing
    business as TECO, and also doing business as Peoples Gas (hereinafter “TECO”), was a
    Florida corporation, situated in the State of Florida and doing business in Duval County,
    Florida.
 14. At all times material hereto, the defendant Peoples Gas System (Florida), Inc. (hereinafter
    “Peoples Gas”), was a Florida corporation, situated in the State of Florida and doing business
    in Duval County, Florida.
 15. At all times material hereto, the defendant Moran Construction Consultants, LLC (hereinafter
    “Inspector”), was a foreign limited liability corporation, situated in the State of Louisiana,
    licensed to do business and doing business in Duval County, Florida
 16. At all times material hereto, the defendants conducted substantial, and not isolated, business
    in Duval County, Florida.
 17. Venue is proper in Duval County, Florida, as the subject incident occurred in Jacksonville,
    Duval County, Florida.
 18. There is no Federal question and there is incomplete diversity of citizenship due to the
    inclusion of Florida resident defendants.      The plaintiffs expressly disclaim every claim
    arising under the Constitution, treaties, or laws of the United States (including any claim
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 5 of 32 PageID 95




    arising from an act or omission on a federal enclave, or of any officer of the U.S. or any
    agency or person acting under him occurring under color of such office). No claim of
    admiralty or maritime law is raised.
 19. On or about July 23, 2019, Owner was the legal owner of a commercial rental property,
    Calloway Cove Apartments, located at 4229 West Moncrief Road in Jacksonville, Florida
    (hereinafter the “Property”), which it operated as a residential apartment complex.
 20. At all times material hereto, Manager was the property manager of the Property and was the
    employee, actual agent or apparent agent, or representative of Owner. Owner and Manager
    acted within the course and scope and authority of that relationship.
 21. At all times material hereto, Graham, Felton, Fleetwood, Carothers, Watson, Brown, and
    Tate were individually compensated as employees, actual agents or apparent agents, or
    representatives for Owner and/or Manager. Owner, Manager, Graham, Felton, Fleetwood,
    Carothers, Watson, Brown, and Tate acted within the course and scope and authority of those
    relationships.
 22. At all times material hereto, TECO was compensated to distribute and supply fuel gas to the
    Property, inspect, repair, service and/or test the fuel gas system, fuel gas system components,
    gas lines, and/or gas appliances that supplied the Property and were on the Property.
 23. At all times material hereto, Peoples Gas was compensated to distribute and supply fuel gas
    to the Property, inspect, repair, service and/or test of the fuel gas system, fuel gas system
    components, gas lines, and/or gas appliances that supplied the Property and were on the
    Property.
 24. At all times material hereto, Inspector was compensated to complete a property condition
    assessment and report for the benefit of Owner and Manager with respect to the Property.
    Among other things, Inspector was asked to identify all issues that could negatively affect the
    health and safety of residential tenants at the Property.
 25. At all times material hereto, Ethridge and Singletary resided upon the Property as tenants and
    invitees.
 26. All of the defendants knew or should have known in the exercise of reasonable care that
    dangerous conditions existed on the Property in the form of fire, gas, and safety hazards.
 27. The likelihood of injury and death due to fire, gas, and safety hazards to individuals on and
    around the Property was reasonably foreseeable to the defendants and they were obliged to
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 6 of 32 PageID 96




    exercise reasonable care to provide safe premises for residential tenants, including Ethridge
    and Singletary.
 28. On or about July 23, 2019, as a result of a gas leak, a fire and/or gas explosion occurred at
    the Property, which resulted in the destruction of the Property and injury to both Ethridge and
    Singletary.
 29. Ethridge and Singletary did not cause or contribute to the cause and/or spread of the subject
    fire and/or explosion.
 30. At all times material hereto, Ethridge and Singletary received no warning of the subject fuel
    gas leak and the resulting fire and/or explosion.
 31. At all times material hereto, Ethridge and Singletary did not have access to a properly
    installed gas detection device or fire safety device and further had no access to a properly
    mounted and/or maintained fire extinguisher.
 32. At all times material hereto, the defendants knew or should have known in the exercise of
    reasonable care that the fuel gas system, fuel gas system components, gas lines, and/or gas
    appliances were non-compliant with local and State laws, regulations, industry standards, and
    safety codes and that the fuel gas system, fuel gas system components, gas lines, and/or gas
    appliances had been recalled, were leaking, and/or were in disrepair rendering them
    dangerous and/or defective and thus constituting a volatile and extremely dangerous
    condition on the Property.
 33. The defendants are required to comply with local and State laws, codes, and standards for the
    protection of individuals, such as Ethridge and Singletary. Ethridge and Singletary are
    members of the class of persons protected by the local and State laws, codes, and standards
    related to habitability, which includes the installation, maintenance, inspection, repair,
    servicing, and/or testing of fuel gas systems, fuel gas system components, gas lines, and/or
    gas appliances, fire safety products and equipment, smoke alarms/detectors, gas
    alarms/detectors, fire extinguishers, safe entrance and egress, and the reasonably cautious and
    prudent action of property owners, property managers, property inspectors, and/or
    maintenance personnel.


       COUNT I – MILLENNIA JACKSONVILLE FL TC LP d/b/a CALLOWAY COVE
                       APARTMENTS OF JACKSONVILLE (“OWNER”)
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 7 of 32 PageID 97




 34. Plaintiffs re-allege and reincorporate by reference paragraphs 1 through 37.
 35. Owner owed a non-delegable duty to maintain reasonably safe premises for residential
    tenants, including Ethridge and Singletary.
 36. Owner failed to act with reasonable care and acted negligently with respect to its residential
    tenants, including Ethridge and Singletary.
 37. Owner breached its duty to exercise reasonable care with regard to the plaintiffs in the
    following manner including, but not limited to, the following specific acts or omissions:
        a. Owner failed to provide, install, inspect, repair, maintain, turn off, seal, and otherwise
            take reasonable precautions to ensure that the fuel gas system, fuel gas system
            components, gas lines, and/or gas appliances were reasonably safe;
        b. Owner failed to maintain or replace the leaking, dangerous, defective, recalled and/or
            non-compliant fuel gas system, fuel gas system components, gas lines, and/or gas
            appliances on the Property;
        c. Owner failed to provide, install, inspect, repair, and maintain adequate fire safety
            products and equipment, smoke alarms and/or detectors, fire extinguishers, and
            ensure a safe entrance and egress on the Property;
        d. Owner failed to provide, install, inspect, repair, and maintain adequate alarms and
            detectors for the presence of natural gas on the Property;
        e. Owner failed to warn residential tenants, including Ethridge and Singletary, of
            dangerous conditions on the Property when Owner knew or should have known of
            their existence and when Ethridge and Singletary were unaware that the dangerous
            conditions existed and/or remained;
        f. Owner failed to comply with Florida codes and statutes, local codes and ordinances,
            the Florida Fire Prevention Code, and the Florida Building Code, which establish a
            duty of reasonable care for the benefit of residential tenants, including Ethridge and
            Singletary;
        g. Owner failed to adhere to the appropriate standard of care in hiring, training, and
            supervising   managers,    employees,    landlords,   actual   and      apparent   agents,
            representatives, or maintenance personnel who worked at the Property; and
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 8 of 32 PageID 98




        h. Owner failed to adhere to the appropriate standard of care in conducting work on the
            premises and maintaining the Property for the safe use and enjoyment of residential
            tenants, including Ethridge and Singletary.
 38. Owner is also responsible for the negligent acts of its agents, Manager, Graham, Felton,
    Fleetwood, Carothers, Watson, Brown, and Tate who were acting in the course and scope of
    their employment and in furtherance of Owner’s interests.
 39. The fire was the direct and proximate cause of injuries to Ethridge and Singletary.
 40. As a result of the defendant’s conduct, Ethridge suffered mental and physical injury, pain and
    suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense of
    hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
    Ethridge has incurred medical expenses and has lost the ability to earn money. Her losses are
    either permanent or continuing and she will suffer the losses in the future.
 41. As the natural parent of Singletary, Ethridge has lost, and will continue to lose, the support
    and services, companionship, and society of her daughter.
 42. As a result of the defendant’s conduct, Singletary suffered mental and physical injury, pain
    and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense
    of hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
    Singletary has incurred medical expenses and has lost the ability to earn money. Her losses
    are either permanent or continuing and she will suffer the losses in the future.
 43. As a result of the injury to her mother, Singletary has lost, and will continue to lose, the
    support and services, companionship, protection, instruction, guidance, and society of her
    mother.



    WHEREFORE, the plaintiffs, DANIELLE N. ETHRIDGE, individually and as parent,
 natural guardian, and next friend of AMARAH SINGLETARY, demand judgment for damages,
 costs, and prejudgment interest against the defendant, MILLENNIA JACKSONVILLE FL TC
 LP d/b/a CALLOWAY COVE APARTMENTS OF JACKSONVILLE and demands trial by jury
 of all issues so triable and such other relief the Court deems proper.


         COUNT II – MILLENNIA HOUSING MANAGEMENT, LTD. (“MANAGER”)
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 9 of 32 PageID 99




 44. Plaintiffs re-allege and reincorporate by reference paragraphs 1 through 37.
 45. Manager owed a non-delegable duty to maintain reasonably safe premises for residential
    tenants, including Ethridge and Singletary.
 46. Manager failed to act with reasonable care and acted negligently with respect to its
    residential tenants, including Ethridge and Singletary.
 47. Manager breached its duty to exercise reasonable care with regard to the plaintiffs in the
    following manner including, but not limited to, the following specific acts or omissions:
        a. Manager failed to provide, install, inspect, repair, maintain, turn off, seal, and
            otherwise take reasonable precautions to ensure that the fuel gas system, fuel gas
            system components, gas lines, and/or gas appliances were reasonably safe;
        b. Manager failed to maintain or replace the leaking, dangerous, defective, recalled
            and/or non-compliant fuel gas system, fuel gas system components, gas lines, and/or
            gas appliances on the Property;
        c. Manager failed to provide, install, inspect, repair, and maintain adequate fire safety
            products and equipment, smoke alarms and/or detectors, fire extinguishers, and
            ensure a safe entrance and egress on the Property;
        d. Manager failed to provide, install, inspect, repair, and maintain adequate alarms and
            detectors for the presence of natural gas on the Property;
        e. Manager failed to warn residential tenants, including Ethridge and Singletary, of
            dangerous conditions on the Property when Manager knew or should have known of
            their existence and when Ethridge and Singletary were unaware that the dangerous
            conditions existed and/or remained;
        f. Manager failed to comply with Florida codes and statutes, local codes and ordinances,
            the Florida Fire Prevention Code, and the Florida Building Code, which establish a
            duty of reasonable care for the benefit of residential tenants, including Ethridge and
            Singletary;
        g. Manager failed to adhere to the appropriate standard of care in hiring, training, and
            supervising   managers,    employees,    landlords,   actual   and      apparent   agents,
            representatives, or maintenance personnel who worked at the Property; and
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 10 of 32 PageID 100




           h. Manager failed to adhere to the appropriate standard of care in conducting work on
              the premises and maintaining the Property for the safe use and enjoyment of
              residential tenants, including Ethridge and Singletary.
  48. In addition to being individually liable, Manager is also responsible for the negligent acts of
      its agents, defendants Graham, Felton, Fleetwood, Carothers, Watson, Brown, and Tate, who
      were acting in the course and scope of their employment and in furtherance of Owner and
      Manager’s interests.
  49. The fire was the direct and proximate cause of injuries to Ethridge and Singletary.
  50. As a result of the defendant’s conduct, Ethridge suffered mental and physical injury, pain and
      suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense of
      hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
      Ethridge has incurred medical expenses and has lost the ability to earn money. Her losses are
      either permanent or continuing and she will suffer the losses in the future.
  51. As the natural parent of Singletary, Ethridge has lost, and will continue to lose, the support
      and services, companionship, and society of her daughter.
  52. As a result of the defendant’s conduct, Singletary suffered mental and physical injury, pain
      and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense
      of hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
      Singletary has incurred medical expenses and has lost the ability to earn money. Her losses
      are either permanent or continuing and she will suffer the losses in the future.
  53. As a result of the injury to her mother, Singletary has lost, and will continue to lose, the
      support and services, companionship, protection, instruction, guidance, and society of her
      mother.



      WHEREFORE, the plaintiffs, DANIELLE N. ETHRIDGE, individually and as parent,
  natural guardian, and next friend of AMARAH SINGLETARY, demand judgment for damages,
  costs,   and   prejudgment     interest   against   the   defendant,   MILLENNIA          HOUSING
  MANAGEMENT, LTD and demands trial by jury of all issues so triable and such other relief the
  Court deems proper.
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 11 of 32 PageID 101




     COUNT III – ORYTHIAN DONNELL GRAHAM (“MAINTENANCE SUPERVISOR”)

  54. Plaintiffs re-allege and reincorporate by reference paragraphs 1 through 37.
  55. Maintenance Supervisor was a compensated employee, actual agent or apparent agent, or
     representative of Owner and/or Manager, and as such owed a non-delegable duty to maintain
     reasonably safe premises for residential tenants, including Ethridge and Singletary.
  56. Maintenance Supervisor failed to act with reasonable care and acted negligently with respect
     to his residential tenants, including Ethridge and Singletary.
  57. Maintenance Supervisor breached his duty to exercise reasonable care with regard to the
     plaintiffs in the following manner including, but not limited to, the following specific acts or
     omissions:
         a. Maintenance Supervisor failed to provide, install, inspect, repair, maintain, turn off,
             seal, and otherwise take reasonable precautions to ensure that the fuel gas system,
             fuel gas system components, gas lines, and/or gas appliances were reasonably safe;
         b. Maintenance Supervisor failed to maintain or replace the leaking, dangerous,
             defective, recalled and/or non-compliant fuel gas system, fuel gas system
             components, gas lines, and/or gas appliances on the Property;
         c. Maintenance Supervisor failed to provide, install, inspect, repair, and maintain
             adequate fire safety products and equipment, smoke alarms and/or detectors, fire
             extinguishers, and ensure a safe entrance and egress on the Property;
         d. Maintenance Supervisor failed to provide, install, inspect, repair, and maintain
             adequate alarms and detectors for the presence of natural gas on the Property;
         e. Maintenance Supervisor failed to warn residential tenants, including Ethridge and
             Singletary, of dangerous conditions on the Property when Maintenance Supervisor
             knew or should have known of their existence and when Ethridge and Singletary were
             unaware that the dangerous conditions existed and/or remained;
         f. Maintenance Supervisor failed to comply with Florida codes and statutes, local codes
             and ordinances, the Florida Fire Prevention Code, and the Florida Building Code,
             which establish a duty of reasonable care for the benefit of residential tenants,
             including Ethridge and Singletary;
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 12 of 32 PageID 102




         g. Maintenance Supervisor failed to adhere to the appropriate standard of care in hiring,
             training, and supervising managers, employees, landlords, actual and apparent agents,
             representatives, or maintenance personnel who worked at the Property; and
         h. Maintenance Supervisor failed to adhere to the appropriate standard of care in
             conducting work on the premises and maintaining the Property for the safe use and
             enjoyment of residential tenants, including Ethridge and Singletary.
  58. In addition to being individually liable, Maintenance Supervisor is an employee, actual or
     apparent agent, or representative of Owner and/or Manager and acted within the course and
     scope and authority of that relationship, in furtherance of the interests of Owner and/or
     Manager.
  59. The fire was the direct and proximate cause of injuries to Ethridge and Singletary.
  60. As a result of the defendant’s conduct, Ethridge suffered mental and physical injury, pain and
     suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense of
     hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
     Ethridge has incurred medical expenses and has lost the ability to earn money. Her losses are
     either permanent or continuing and she will suffer the losses in the future.
  61. As the natural parent of Singletary, Ethridge has lost, and will continue to lose, the support
     and services, companionship, and society of her daughter.
  62. As a result of the defendant’s conduct, Singletary suffered mental and physical injury, pain
     and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense
     of hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
     Singletary has incurred medical expenses and has lost the ability to earn money. Her losses
     are either permanent or continuing and she will suffer the losses in the future.
  63. As a result of the injury to her mother, Singletary has lost, and will continue to lose, the
     support and services, companionship, protection, instruction, guidance, and society of her
     mother.



     WHEREFORE, the plaintiffs, DANIELLE N. ETHRIDGE, individually and as parent,
  natural guardian, and next friend of AMARAH SINGLETARY, demand judgment for damages,
  costs, and prejudgment interest against the defendant, ORYTHIAN DONNELL GRAHAM and
  demands trial by jury of all issues so triable and such other relief the Court deems proper.
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 13 of 32 PageID 103




          COUNT IV – JAMES JOSEPH FELTON (“MAINTENANCE MAN FELTON”)

  64. Plaintiffs re-allege and reincorporate by reference paragraphs 1 through 37.
  65. Maintenance Man Felton was a compensated employee, actual agent or apparent agent, or
     representative of Owner and/or Manager, and as such owed a non-delegable duty to maintain
     reasonably safe premises for residential tenants, including Ethridge and Singletary.
  66. Maintenance Man Felton failed to act with reasonable care and acted negligently with respect
     to his residential tenants, including Ethridge and Singletary.
  67. Maintenance Man Felton breached his duty to exercise reasonable care with regard to the
     plaintiffs in the following manner including, but not limited to, the following specific acts or
     omissions:
         a. Maintenance Man Felton failed to provide, install, inspect, repair, maintain, turn off,
             seal, and otherwise take reasonable precautions to ensure that the fuel gas system,
             fuel gas system components, gas lines, and/or gas appliances were reasonably safe;
         b. Maintenance Man Felton failed to maintain or replace the leaking, dangerous,
             defective, recalled and/or non-compliant fuel gas system, fuel gas system
             components, gas lines, and/or gas appliances on the Property;
         c. Maintenance Man Felton failed to provide, install, inspect, repair, and maintain
             adequate fire safety products and equipment, smoke alarms and/or detectors, fire
             extinguishers, and ensure a safe entrance and egress on the Property;
         d. Maintenance Man Felton failed to provide, install, inspect, repair, and maintain
             adequate alarms and detectors for the presence of natural gas on the Property;
         e. Maintenance Man Felton failed to warn residential tenants, including Ethridge and
             Singletary, of dangerous conditions on the Property when Maintenance Man Felton
             knew or should have known of their existence and when Ethridge and Singletary were
             unaware that the dangerous conditions existed and/or remained;
         f. Maintenance Man Felton failed to comply with Florida codes and statutes, local codes
             and ordinances, the Florida Fire Prevention Code, and the Florida Building Code,
             which establish a duty of reasonable care for the benefit of residential tenants,
             including Ethridge and Singletary;
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 14 of 32 PageID 104




         g. Maintenance Man Felton failed to adhere to the appropriate standard of care in hiring,
             training, and supervising managers, employees, landlords, actual and apparent agents,
             representatives, or maintenance personnel who worked at the Property; and
         h. Maintenance Man Felton failed to adhere to the appropriate standard of care in
             conducting work on the premises and maintaining the Property for the safe use and
             enjoyment of residential tenants, including Ethridge and Singletary.
  68. In addition to being individually liable, Maintenance Man Felton is an employee, actual or
     apparent agent, or representative of Owner and/or Manager and acted within the course and
     scope and authority of that relationship, in furtherance of the interests of Owner and/or
     Manager.
  69. The fire was the direct and proximate cause of injuries to Ethridge and Singletary.
  70. As a result of the defendant’s conduct, Ethridge suffered mental and physical injury, pain and
     suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense of
     hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
     Ethridge has incurred medical expenses and has lost the ability to earn money. Her losses are
     either permanent or continuing and she will suffer the losses in the future.
  71. As the natural parent of Singletary, Ethridge has lost, and will continue to lose, the support
     and services, companionship, and society of her daughter.
  72. As a result of the defendant’s conduct, Singletary suffered mental and physical injury, pain
     and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense
     of hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
     Singletary has incurred medical expenses and has lost the ability to earn money. Her losses
     are either permanent or continuing and she will suffer the losses in the future.
  73. As a result of the injury to her mother, Singletary has lost, and will continue to lose, the
     support and services, companionship, protection, instruction, guidance, and society of her
     mother.



     WHEREFORE, the plaintiffs, DANIELLE N. ETHRIDGE, individually and as parent,
  natural guardian, and next friend of AMARAH SINGLETARY, demand judgment for damages,
  costs, and prejudgment interest against the defendant, JAMES JOSEPH FELTON and demands
  trial by jury of all issues so triable and such other relief the Court deems proper.
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 15 of 32 PageID 105




            COUNT V – JAMES TIMMIE FLEETWOOD, JR. (“GROUNDSKEEPER”)

  74. Plaintiffs re-allege and reincorporate by reference paragraphs 1 through 37.
  75. Groundskeeper was a compensated employee, actual agent or apparent agent, or
     representative of Owner and/or Manager, and as such owed a non-delegable duty to maintain
     reasonably safe premises for residential tenants, including Ethridge and Singletary.
  76. Groundskeeper failed to act with reasonable care and acted negligently with respect to his
     residential tenants, including Ethridge and Singletary.
  77. Groundskeeper breached his duty to exercise reasonable care with regard to the plaintiffs in
     the following manner including, but not limited to, the following specific acts or omissions:
         a. Groundskeeper failed to provide, install, inspect, repair, maintain, turn off, seal, and
             otherwise take reasonable precautions to ensure that the fuel gas system, fuel gas
             system components, gas lines, and/or gas appliances were reasonably safe;
         b. Groundskeeper failed to maintain or replace the leaking, dangerous, defective,
             recalled and/or non-compliant fuel gas system, fuel gas system components, gas lines,
             and/or gas appliances on the Property;
         c. Groundskeeper failed to provide, install, inspect, repair, and maintain adequate fire
             safety products and equipment, smoke alarms and/or detectors, fire extinguishers, and
             ensure a safe entrance and egress on the Property;
         d. Groundskeeper failed to provide, install, inspect, repair, and maintain adequate alarms
             and detectors for the presence of natural gas on the Property;
         e. Groundskeeper failed to warn residential tenants, including Ethridge and Singletary,
             of dangerous conditions on the Property when Groundskeeper knew or should have
             known of their existence and when Ethridge and Singletary were unaware that the
             dangerous conditions existed and/or remained;
         f. Groundskeeper failed to comply with Florida codes and statutes, local codes and
             ordinances, the Florida Fire Prevention Code, and the Florida Building Code, which
             establish a duty of reasonable care for the benefit of residential tenants, including
             Ethridge and Singletary;
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 16 of 32 PageID 106




         g. Groundskeeper failed to adhere to the appropriate standard of care in hiring, training,
             and supervising managers, employees, landlords, actual and apparent agents,
             representatives, or maintenance personnel who worked at the Property; and
         h. Groundskeeper failed to adhere to the appropriate standard of care in conducting
             work on the premises and maintaining the Property for the safe use and enjoyment of
             residential tenants, including Ethridge and Singletary.
  78. In addition to being individually liable, Groundskeeper is an employee, actual or apparent
     agent, or representative of Owner and/or Manager and acted within the course and scope and
     authority of that relationship, in furtherance of the interests of Owner and/or Manager.
  79. The fire was the direct and proximate cause of injuries to Ethridge and Singletary.
  80. As a result of the defendant’s conduct, Ethridge suffered mental and physical injury, pain and
     suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense of
     hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
     Ethridge has incurred medical expenses and has lost the ability to earn money. Her losses are
     either permanent or continuing and she will suffer the losses in the future.
  81. As the natural parent of Singletary, Ethridge has lost, and will continue to lose, the support
     and services, companionship, and society of her daughter.
  82. As a result of the defendant’s conduct, Singletary suffered mental and physical injury, pain
     and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense
     of hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
     Singletary has incurred medical expenses and has lost the ability to earn money. Her losses
     are either permanent or continuing and she will suffer the losses in the future.
  83. As a result of the injury to her mother, Singletary has lost, and will continue to lose, the
     support and services, companionship, protection, instruction, guidance, and society of her
     mother.



     WHEREFORE, the plaintiffs, DANIELLE N. ETHRIDGE, individually and as parent,
  natural guardian, and next friend of AMARAH SINGLETARY, demand judgment for damages,
  costs, and prejudgment interest against the defendant, JAMES TIMMIE FLEETWOOD, JR. and
  demands trial by jury of all issues so triable and such other relief the Court deems proper.
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 17 of 32 PageID 107




                     COUNT VI – KIMBERLEY MYKIA MONEEK CAROTHERS
                          (“MAINTENANCE WOMAN CAROTHERS”)

  84. Plaintiffs re-allege and reincorporate by reference paragraphs 1 through 37.
  85. Maintenance Woman Carothers was a compensated employee, actual agent or apparent
     agent, or representative of Owner and/or Manager, and as such owed a non-delegable duty to
     maintain reasonably safe premises for residential tenants, including Ethridge and Singletary.
  86. Maintenance Woman Carothers failed to act with reasonable care and acted negligently with
     respect to her residential tenants, including Ethridge and Singletary.
  87. Maintenance Woman Carothers breached her duty to exercise reasonable care with regard to
     the plaintiffs in the following manner including, but not limited to, the following specific acts
     or omissions:
         a. Maintenance Woman Carothers failed to provide, install, inspect, repair, maintain,
             turn off, seal, and otherwise take reasonable precautions to ensure that the fuel gas
             system, fuel gas system components, gas lines, and/or gas appliances were reasonably
             safe;
         b. Maintenance Woman Carothers failed to maintain or replace the leaking, dangerous,
             defective, recalled and/or non-compliant fuel gas system, fuel gas system
             components, gas lines, and/or gas appliances on the Property;
         c. Maintenance Woman Carothers failed to provide, install, inspect, repair, and maintain
             adequate fire safety products and equipment, smoke alarms and/or detectors, fire
             extinguishers, and ensure a safe entrance and egress on the Property;
         d. Maintenance Woman Carothers failed to provide, install, inspect, repair, and maintain
             adequate alarms and detectors for the presence of natural gas on the Property;
         e. Maintenance Woman Carothers failed to warn residential tenants, including Ethridge
             and Singletary, of dangerous conditions on the Property when Maintenance Woman
             Carothers knew or should have known of their existence and when Ethridge and
             Singletary were unaware that the dangerous conditions existed and/or remained;
         f. Maintenance Woman Carothers failed to comply with Florida codes and statutes,
             local codes and ordinances, the Florida Fire Prevention Code, and the Florida
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 18 of 32 PageID 108




             Building Code, which establish a duty of reasonable care for the benefit of residential
             tenants, including Ethridge and Singletary;
         g. Maintenance – Carothers failed to adhere to the appropriate standard of care in hiring,
             training, and supervising managers, employees, landlords, actual and apparent agents,
             representatives, or maintenance personnel who worked at the Property; and
         h. Maintenance Woman Carothers failed to adhere to the appropriate standard of care in
             conducting work on the premises and maintaining the Property for the safe use and
             enjoyment of residential tenants, including Ethridge and Singletary.
  88. In addition to being individually liable, Maintenance Woman Carothers is an employee,
     actual or apparent agent, or representative of Owner and/or Manager and acted within the
     course and scope and authority of that relationship, in furtherance of the interests of Owner
     and/or Manager.
  89. The fire was the direct and proximate cause of injuries to Ethridge and Singletary.
  90. As a result of the defendant’s conduct, Ethridge suffered mental and physical injury, pain and
     suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense of
     hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
     Ethridge has incurred medical expenses and has lost the ability to earn money. Her losses are
     either permanent or continuing and she will suffer the losses in the future.
  91. As the natural parent of Singletary, Ethridge has lost, and will continue to lose, the support
     and services, companionship, and society of her daughter.
  92. As a result of the defendant’s conduct, Singletary suffered mental and physical injury, pain
     and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense
     of hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
     Singletary has incurred medical expenses and has lost the ability to earn money. Her losses
     are either permanent or continuing and she will suffer the losses in the future.
  93. As a result of the injury to her mother, Singletary has lost, and will continue to lose, the
     support and services, companionship, protection, instruction, guidance, and society of her
     mother.



     WHEREFORE, the plaintiffs, DANIELLE N. ETHRIDGE, individually and as parent,
  natural guardian, and next friend of AMARAH SINGLETARY, demand judgment for damages,
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 19 of 32 PageID 109




  costs, and prejudgment interest against the defendant, KIMBERLEY MYKIA MONEEK
  CAROTHERS and demands trial by jury of all issues so triable and such other relief the Court
  deems proper.



     COUNT VII – LASHAWNDA DAY WATSON (“PROPERTY MANAGER WATSON”)

  94. Plaintiffs re-allege and reincorporate by reference paragraphs 1 through 37.
  95. Property Manager Watson was a compensated employee, actual agent or apparent agent, or
     representative of Owner and/or Manager, and as such owed a non-delegable duty to maintain
     reasonably safe premises for residential tenants, including Ethridge and Singletary.
  96. Property Manager Watson failed to act with reasonable care and acted negligently with
     respect to her residential tenants, including Ethridge and Singletary.
  97. Property Manager Watson breached her duty to exercise reasonable care with regard to the
     plaintiffs in the following manner including, but not limited to, the following specific acts or
     omissions:
         a. Property Manager Watson failed to provide, install, inspect, repair, maintain, turn
             off, seal, and otherwise take reasonable precautions to ensure that the fuel gas system,
             fuel gas system components, gas lines, and/or gas appliances were reasonably safe;
         b. Property Manager Watson failed to maintain or replace the leaking, dangerous,
             defective, recalled and/or non-compliant fuel gas system, fuel gas system
             components, gas lines, and/or gas appliances on the Property;
         c. Property Manager Watson failed to provide, install, inspect, repair, and maintain
             adequate fire safety products and equipment, smoke alarms and/or detectors, fire
             extinguishers, and ensure a safe entrance and egress on the Property;
         d. Property Manager Watson failed to provide, install, inspect, repair, and maintain
             adequate alarms and detectors for the presence of natural gas on the Property;
         e. Property Manager Watson failed to warn residential tenants, including Ethridge and
             Singletary, of dangerous conditions on the Property when Property Manager Watson
             knew or should have known of their existence and when Ethridge and Singletary were
             unaware that the dangerous conditions existed and/or remained;
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 20 of 32 PageID 110




         f. Property Manager Watson failed to comply with Florida codes and statutes, local
             codes and ordinances, the Florida Fire Prevention Code, and the Florida Building
             Code, which establish a duty of reasonable care for the benefit of residential tenants,
             including Ethridge and Singletary;
         g. Property Manager Watson failed to adhere to the appropriate standard of care in
             hiring, training, and supervising managers, employees, landlords, actual and apparent
             agents, representatives, or maintenance personnel who worked at the Property; and
         h. Property Manager Watson failed to adhere to the appropriate standard of care in
             conducting work on the premises and maintaining the Property for the safe use and
             enjoyment of residential tenants, including Ethridge and Singletary.
  98. In addition to being individually liable, Property Manager Watson is an employee, actual or
     apparent agent, or representative of Owner and/or Manager and acted within the course and
     scope and authority of that relationship, in furtherance of the interests of Owner and/or
     Manager.
  99. The fire was the direct and proximate cause of injuries to Ethridge and Singletary.
  100.   As a result of the defendant’s conduct, Ethridge suffered mental and physical injury, pain
     and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense
     of hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
     Ethridge has incurred medical expenses and has lost the ability to earn money. Her losses are
     either permanent or continuing and she will suffer the losses in the future.
  101.   As the natural parent of Singletary, Ethridge has lost, and will continue to lose, the
     support and services, companionship, and society of her daughter.
  102.   As a result of the defendant’s conduct, Singletary suffered mental and physical injury,
     pain and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the
     expense of hospitalization and rehabilitation, medical, nursing, and psychological care and
     treatment. Singletary has incurred medical expenses and has lost the ability to earn money.
     Her losses are either permanent or continuing and she will suffer the losses in the future.
  103.   As a result of the injury to her mother, Singletary has lost, and will continue to lose, the
     support and services, companionship, protection, instruction, guidance, and society of her
     mother.
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 21 of 32 PageID 111




     WHEREFORE, the plaintiffs, DANIELLE N. ETHRIDGE, individually and as parent,
  natural guardian, and next friend of AMARAH SINGLETARY, demand judgment for damages,
  costs, and prejudgment interest against the defendant, LASHAWNDA DAY WATSON and
  demands trial by jury of all issues so triable and such other relief the Court deems proper.



         COUNT VIII – SHARHONDA LORRAINE BROWN (“ASSISTANT PROPERTY
                                            MANAGER”)

  104.   Plaintiffs re-allege and reincorporate by reference paragraphs 1 through 37.
  105.   Assistant Property Manager was a compensated employee, actual agent or apparent
     agent, or representative of Owner and/or Manager, and as such owed a non-delegable duty to
     maintain reasonably safe premises for residential tenants, including Ethridge and Singletary.
  106.   Assistant Property Manager failed to act with reasonable care and acted negligently with
     respect to her residential tenants, including Ethridge and Singletary.
  107.   Assistant Property Manager breached her duty to exercise reasonable care with regard to
     the plaintiffs in the following manner including, but not limited to, the following specific acts
     or omissions:
         a. Assistant Property Manager failed to provide, install, inspect, repair, maintain, turn
             off, seal, and otherwise take reasonable precautions to ensure that the fuel gas system,
             fuel gas system components, gas lines, and/or gas appliances were reasonably safe;
         b. Assistant Property Manager failed to maintain or replace the leaking, dangerous,
             defective, recalled and/or non-compliant fuel gas system, fuel gas system
             components, gas lines, and/or gas appliances on the Property;
         c. Assistant Property Manager failed to provide, install, inspect, repair, and maintain
             adequate fire safety products and equipment, smoke alarms and/or detectors, fire
             extinguishers, and ensure a safe entrance and egress on the Property;
         d. Assistant Property Manager failed to provide, install, inspect, repair, and maintain
             adequate alarms and detectors for the presence of natural gas on the Property;
         e. Assistant Property Manager failed to warn residential tenants, including Ethridge and
             Singletary, of dangerous conditions on the Property when Assistant Property Manager
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 22 of 32 PageID 112




            knew or should have known of their existence and when Ethridge and Singletary were
            unaware that the dangerous conditions existed and/or remained;
         f. Assistant Property Manager failed to comply with Florida codes and statutes, local
            codes and ordinances, the Florida Fire Prevention Code, and the Florida Building
            Code, which establish a duty of reasonable care for the benefit of residential tenants,
            including Ethridge and Singletary;
         g. Assistant Property Manager failed to adhere to the appropriate standard of care in
            hiring, training, and supervising managers, employees, landlords, actual and apparent
            agents, representatives, or maintenance personnel who worked at the Property; and
         h. Assistant Property Manager failed to adhere to the appropriate standard of care in
            conducting work on the premises and maintaining the Property for the safe use and
            enjoyment of residential tenants, including Ethridge and Singletary.
  108.   In addition to being individually liable, Assistant Property Manager is an employee,
     actual or apparent agent, or representative of Owner and/or Manager and acted within the
     course and scope and authority of that relationship, in furtherance of the interests of Owner
     and/or Manager.
  109.   The fire was the direct and proximate cause of injuries to Ethridge and Singletary.
  110.   As a result of the defendant’s conduct, Ethridge suffered mental and physical injury, pain
     and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense
     of hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
     Ethridge has incurred medical expenses and has lost the ability to earn money. Her losses are
     either permanent or continuing and she will suffer the losses in the future.
  111.   As the natural parent of Singletary, Ethridge has lost, and will continue to lose, the
     support and services, companionship, and society of her daughter.
  112.   As a result of the defendant’s conduct, Singletary suffered mental and physical injury,
     pain and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the
     expense of hospitalization and rehabilitation, medical, nursing, and psychological care and
     treatment. Singletary has incurred medical expenses and has lost the ability to earn money.
     Her losses are either permanent or continuing and she will suffer the losses in the future.
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 23 of 32 PageID 113




  113.   As a result of the injury to her mother, Singletary has lost, and will continue to lose, the
     support and services, companionship, protection, instruction, guidance, and society of her
     mother.



     WHEREFORE, the plaintiffs, DANIELLE N. ETHRIDGE, individually and as parent,
  natural guardian, and next friend of AMARAH SINGLETARY, demand judgment for damages,
  costs, and prejudgment interest against the defendant, SHARHONDA LORRAINE BROWN and
  demands trial by jury of all issues so triable and such other relief the Court deems proper.



                             COUNT IX – DEMOND MICHAEL TATE
                   (“REGIONAL MANAGER OF PROPERTY OPERATIONS”)

  114.   Plaintiffs re-allege and reincorporate by reference paragraphs 1 through 37.
  115.   Regional Manager of Property Operations was a compensated employee, actual agent or
     apparent agent, or representative of Owner and/or Manager, and as such owed a non-
     delegable duty to maintain reasonably safe premises for residential tenants, including
     Ethridge and Singletary.
  116.   Regional Manager of Property Operations failed to act with reasonable care and acted
     negligently with respect to his residential tenants, including Ethridge and Singletary.
  117.   Regional Manager of Property Operations breached his duty to exercise reasonable care
     with regard to the plaintiffs in the following manner including, but not limited to, the
     following specific acts or omissions:
         a. Regional Manager of Property Operations failed to provide, install, inspect, repair,
             maintain, turn off, seal, and otherwise take reasonable precautions to ensure that the
             fuel gas system, fuel gas system components, gas lines, and/or gas appliances were
             reasonably safe;
         b. Regional Manager of Property Operations failed to maintain or replace the leaking,
             dangerous, defective, recalled and/or non-compliant fuel gas system, fuel gas system
             components, gas lines, and/or gas appliances on the Property;
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 24 of 32 PageID 114




         c. Regional Manager of Property Operations failed to provide, install, inspect, repair,
            and maintain adequate fire safety products and equipment, smoke alarms and/or
            detectors, fire extinguishers, and ensure a safe entrance and egress on the Property;
         d. Regional Manager of Property Operations failed to provide, install, inspect, repair,
            and maintain adequate alarms and detectors for the presence of natural gas on the
            Property;
         e. Regional Manager of Property Operations failed to warn residential tenants, including
            Ethridge and Singletary, of dangerous conditions on the Property when Regional
            Manager of Property Operations knew or should have known of their existence and
            when Ethridge and Singletary were unaware that the dangerous conditions existed
            and/or remained;
         f. Regional Manager of Property Operations failed to comply with Florida codes and
            statutes, local codes and ordinances, the Florida Fire Prevention Code, and the Florida
            Building Code, which establish a duty of reasonable care for the benefit of residential
            tenants, including Ethridge and Singletary;
         g. Regional Manager of Property Operations failed to adhere to the appropriate standard
            of care in hiring, training, and supervising managers, employees, landlords, actual and
            apparent agents, representatives, or maintenance personnel who worked at the
            Property; and
         h. Regional Manager of Property Operations failed to adhere to the appropriate standard
            of care in conducting work on the premises and maintaining the Property for the safe
            use and enjoyment of residential tenants, including Ethridge and Singletary.
  118.   In addition to being individually liable, Regional Manager of Property Operations is an
     employee, actual or apparent agent, or representative of Owner and/or Manager and acted
     within the course and scope and authority of that relationship, in furtherance of the interests
     of Owner and/or Manager.
  119.   The fire was the direct and proximate cause of injuries to Ethridge and Singletary.
  120.   As a result of the defendant’s conduct, Ethridge suffered mental and physical injury, pain
     and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense
     of hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 25 of 32 PageID 115




     Ethridge has incurred medical expenses and has lost the ability to earn money. Her losses are
     either permanent or continuing and she will suffer the losses in the future.
  121.   As the natural parent of Singletary, Ethridge has lost, and will continue to lose, the
     support and services, companionship, and society of her daughter.
  122.   As a result of the defendant’s conduct, Singletary suffered mental and physical injury,
     pain and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the
     expense of hospitalization and rehabilitation, medical, nursing, and psychological care and
     treatment. Singletary has incurred medical expenses and has lost the ability to earn money.
     Her losses are either permanent or continuing and she will suffer the losses in the future.
  123.   As a result of the injury to her mother, Singletary has lost, and will continue to lose, the
     support and services, companionship, protection, instruction, guidance, and society of her
     mother.



     WHEREFORE, the plaintiffs, DANIELLE N. ETHRIDGE, individually and as parent,
  natural guardian, and next friend of AMARAH SINGLETARY, demand judgment for damages,
  costs, and prejudgment interest against the defendant, DEMOND MICHAEL TATE and
  demands trial by jury of all issues so triable and such other relief the Court deems proper.


                           COUNT X – TAMPA ELECTRIC COMPANY
                            d/b/a TECO and d/b/a Peoples Gas (“TECO”)


  124.   Plaintiffs re-allege and reincorporate by reference paragraphs 1 through 37.
  125.   TECO owed a non-delegable duty to its customer, and by extension, residential tenants,
     including Ethridge and Singletary, to inspect, repair, service, test, and supply reasonably safe
     fuel gas, fuel gas systems, fuel gas components, gas lines, and/or gas appliances.
  126.   As a distributor and/or supplier of fuel gas, TECO had a responsibility to prevent the
     escape of fuel gas from its system.
  127.   TECO failed to act with reasonable care and negligently performed its duties by allowing
     fuel gas to escape its system and injure individuals on the Property, including Ethridge and
     Singletary.
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 26 of 32 PageID 116




  128.   As the distributor and/or supplier of fuel gas to the Property, TECO knew or should have
     known in the exercise of reasonable care that the fuel gas system, fuel gas system
     components, gas lines, and/or gas appliances on the Property were non-compliant with local
     and State laws, regulations, industry standards, and safety codes and that the fuel gas system,
     fuel gas system components, gas lines, and/or gas appliances had been recalled, were leaking,
     and/or were in disrepair rendering them dangerous and/or defective and thus constituting a
     volatile and extremely dangerous condition on the Property.
  129.   Before the occurrence of the explosion and/or fire that injured Ethridge and Singletary,
     TECO had actual and constructive knowledge of other gas leaks and fires on the Property.
  130.   Given the history of complaints, calls for service, gas leaks, and fires on the Property,
     TECO was obliged to investigate and inspect the Property in order to determine the condition
     and function of the fuel gas system, fuel gas system components, gas lines, and/or gas
     appliances before continuing to supply, furnish, and/or distribute additional fuel gas.
  131.   TECO breached its duty to exercise reasonable care with regard to its customer, and by
     extension, the plaintiffs in the following manner including, but not limited to, the following
     specific acts or omissions:
         a. TECO failed to provide a reasonably safe fuel gas system, including all fuel gas
            components, gas lines, and gas appliances upon the Property;
         b. TECO failed to provide, install, inspect, repair, maintain, turn off, seal, and otherwise
            take reasonable precautions to ensure that the fuel gas system, fuel gas system
            components, gas lines, and/or gas appliances were reasonably safe;
         c. TECO failed to maintain or replace the leaking, dangerous, defective, recalled and/or
            non-compliant fuel gas system, fuel gas system components, gas lines, and/or gas
            appliances on the Property;
         d. TECO continued to deliver and supply fuel gas to a leaking, dangerous, defective,
            recalled and/or non-compliant fuel gas system, fuel gas system components, gas lines,
            and/or gas appliances upon the Property;
         e. TECO failed to provide, install, inspect, repair, and maintain adequate alarms and
            detectors for the presence of natural gas on the Property;
         f. TECO failed to warn residential tenants, including Ethridge and Singletary, of
            dangerous conditions on the Property when TECO knew or should have known of
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 27 of 32 PageID 117




            their existence and when Ethridge and Singletary were unaware that the dangerous
            conditions existed and/or remained;
         g. TECO failed to warn residential tenants, including Ethridge and Singletary, regarding
            the need for regular inspection, repair, and maintenance of the fuel gas system, fuel
            gas components, gas lines, and gas appliances down the line from the master meter
            when TECO knew or should have known that the fuel gas system, fuel gas
            components, gas lines, and gas appliances were leaking, in need of repair, dangerous,
            defective, recalled and/or non-compliant;
         h. TECO failed to comply with Florida codes and statutes, local codes and ordinances,
            industry standards, the Florida Fire Prevention Code, and the Florida Building Code,
            which establish a duty of reasonable care for the benefit of residential tenants,
            including Ethridge and Singletary;
         i. TECO failed to adhere to the appropriate standard of care in hiring, training, and
            supervising managers, employees, actual and apparent agents, representatives, or
            maintenance personnel who worked at the Property; and
         j. TECO failed to adhere to the appropriate standard of care in conducting work on the
            premises and maintaining the Property for the safe use and enjoyment of residential
            tenants, including Ethridge and Singletary.
  132.   The fire was the direct and proximate cause of injuries to Ethridge and Singletary.
  133.   As a result of the defendant’s conduct, Ethridge suffered mental and physical injury, pain
     and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense
     of hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
     Ethridge has incurred medical expenses and has lost the ability to earn money. Her losses are
     either permanent or continuing and she will suffer the losses in the future.
  134.   As the natural parent of Singletary, Ethridge has lost, and will continue to lose, the
     support and services, companionship, and society of her daughter.
  135.   As a result of the defendant’s conduct, Singletary suffered mental and physical injury,
     pain and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the
     expense of hospitalization and rehabilitation, medical, nursing, and psychological care and
     treatment. Singletary has incurred medical expenses and has lost the ability to earn money.
     Her losses are either permanent or continuing and she will suffer the losses in the future.
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 28 of 32 PageID 118




  136.   As a result of the injury to her mother, Singletary has lost, and will continue to lose, the
     support and services, companionship, protection, instruction, guidance, and society of her
     mother.



     WHEREFORE, the plaintiffs, DANIELLE N. ETHRIDGE, individually and as parent,
  natural guardian, and next friend of AMARAH SINGLETARY, demand judgment for damages,
  costs, and prejudgment interest against the defendant, TAMPA ELECTRIC COMPANY d/b/a
  TECO and d/b/a PEOPLES GAS and demands trial by jury of all issues so triable and such other
  relief the Court deems proper.


          COUNT XI – PEOPLES GAS SYSTEM (FLORIDA), INC (“PEOPLES GAS”)


  137.   Plaintiffs re-allege and reincorporate by reference paragraphs 1 through 37.
  138.   Peoples Gas owed a non-delegable duty to its customer, and by extension, residential
     tenants, including Ethridge and Singletary, to inspect, repair, service, test, and supply
     reasonably safe fuel gas, fuel gas systems, fuel gas components, gas lines, and/or gas
     appliances.
  139.   As a distributor and/or supplier of fuel gas, Peoples Gas had a responsibility to prevent
     the escape of fuel gas from its system.
  140.   Peoples Gas failed to act with reasonable care and negligently performed its duties by
     allowing fuel gas to escape its system and injure individuals on the Property, including
     Ethridge and Singletary.
  141.   As the distributor and/or supplier of fuel gas to the Property, Peoples Gas knew or should
     have known in the exercise of reasonable care that the fuel gas system, fuel gas system
     components, gas lines, and/or gas appliances on the Property were non-compliant with local
     and State laws, regulations, industry standards, and safety codes and that the fuel gas system,
     fuel gas system components, gas lines, and/or gas appliances had been recalled, were leaking,
     and/or were in disrepair rendering them dangerous and/or defective and thus constituting a
     volatile and extremely dangerous condition on the Property.
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 29 of 32 PageID 119




  142.   Before the occurrence of the explosion and/or fire that injured Ethridge and Singletary,
     Peoples Gas had actual and constructive knowledge of other gas leaks and fires on the
     Property.
  143.   Given the history of complaints, calls for service, gas leaks, and fires on the Property,
     Peoples Gas was obliged to investigate and inspect the Property in order to determine the
     condition and function of the fuel gas system, fuel gas system components, gas lines, and/or
     gas appliances before continuing to supply, furnish, and/or distribute additional fuel gas.
  144.   Peoples Gas breached its duty to exercise reasonable care with regard to its customer, and
     by extension, the plaintiffs in the following manner including, but not limited to, the
     following specific acts or omissions:
         a. Peoples Gas failed to provide a reasonably safe fuel gas system, including all fuel gas
            components, gas lines, and gas appliances upon the Property;
         b. Peoples Gas failed to provide, install, inspect, repair, maintain, turn off, seal, and
            otherwise take reasonable precautions to ensure that the fuel gas system, fuel gas
            system components, gas lines, and/or gas appliances were reasonably safe;
         c. Peoples Gas failed to maintain or replace the leaking, dangerous, defective, recalled
            and/or non-compliant fuel gas system, fuel gas system components, gas lines, and/or
            gas appliances on the Property;
         d. Peoples Gas continued to deliver and supply fuel gas to a leaking, dangerous,
            defective, recalled and/or non-compliant fuel gas system, fuel gas system
            components, gas lines, and/or gas appliances upon the Property;
         e. Peoples Gas failed to provide, install, inspect, repair, and maintain adequate alarms
            and detectors for the presence of natural gas on the Property;
         f. Peoples Gas failed to warn residential tenants, including Ethridge and Singletary, of
            dangerous conditions on the Property when Peoples Gas knew or should have known
            of their existence and when Ethridge and Singletary were unaware that the dangerous
            conditions existed and/or remained;
         g. Peoples Gas failed to warn residential tenants, including Ethridge and Singletary,
            regarding the need for regular inspection, repair, and maintenance of the fuel gas
            system, fuel gas components, gas lines, and gas appliances down the line from the
            master meter when Peoples Gas knew or should have known that the fuel gas system,
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 30 of 32 PageID 120




            fuel gas components, gas lines, and gas appliances were leaking, in need of repair,
            dangerous, defective, recalled and/or non-compliant;
         h. Peoples Gas failed to comply with Florida codes and statutes, local codes and
            ordinances, industry standards, the Florida Fire Prevention Code, and the Florida
            Building Code, which establish a duty of reasonable care for the benefit of residential
            tenants, including Ethridge and Singletary;
         i. Peoples Gas failed to adhere to the appropriate standard of care in hiring, training,
            and supervising managers, employees, actual and apparent agents, representatives, or
            maintenance personnel who worked at the Property; and
         j. Peoples Gas failed to adhere to the appropriate standard of care in conducting work
            on the premises and maintaining the Property for the safe use and enjoyment of
            residential tenants, including Ethridge and Singletary.
  145.   The fire was the direct and proximate cause of injuries to Ethridge and Singletary.
  146.   As a result of the defendant’s conduct, Ethridge suffered mental and physical injury, pain
     and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense
     of hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
     Ethridge has incurred medical expenses and has lost the ability to earn money. Her losses are
     either permanent or continuing and she will suffer the losses in the future.
  147.   As the natural parent of Singletary, Ethridge has lost, and will continue to lose, the
     support and services, companionship, and society of her daughter.
  148.   As a result of the defendant’s conduct, Singletary suffered mental and physical injury,
     pain and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the
     expense of hospitalization and rehabilitation, medical, nursing, and psychological care and
     treatment. Singletary has incurred medical expenses and has lost the ability to earn money.
     Her losses are either permanent or continuing and she will suffer the losses in the future.
  149.   As a result of the injury to her mother, Singletary has lost, and will continue to lose, the
     support and services, companionship, protection, instruction, guidance, and society of her
     mother.



     WHEREFORE, the plaintiffs, DANIELLE N. ETHRIDGE, individually and as parent,
  natural guardian, and next friend of AMARAH SINGLETARY, demand judgment for damages,
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 31 of 32 PageID 121




  costs, and prejudgment interest against the defendant, PEOPLES GAS SYSTEM (FLORIDA),
  INC. and demands trial by jury of all issues so triable and such other relief the Court deems
  proper.



         COUNT XII – MORAN CONSTRUCTION CONSULTANTS, LLC (“INSPECTOR”)


  150.      Plaintiffs re-allege and reincorporate by reference paragraphs 1 through 37.
  151.      Inspector owed a non-delegable duty to create and maintain reasonably safe premises for
     residential tenants, including Ethridge and Singletary.
  152.      Inspector failed to act with reasonable care and acted negligently with respect to its
     property condition assessment and report, creating a foreseeable risk and actual harm to
     residential tenants, including Ethridge and Singletary.
  153.      Inspector was asked identify major building components and their condition; identify all
     deferred maintenance that is currently affecting building components or will negatively
     impact building components in the future; identify critical and priority repairs needed and
     provide cost estimates for those items; identify all readily observable issues related to non-
     compliance with applicable codes; and identify all issues that could have negatively affected
     the health and safety of residential tenants at the Property.
  154.      Inspector performed his job negligently and failed to identify the conditions causing and
     contributing to the fire and explosion that injured Ethridge and Singletary.
  155.      The fire was the direct and proximate cause of injuries to Ethridge and Singletary.
  156.      As a result of the defendant’s conduct, Ethridge suffered mental and physical injury, pain
     and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the expense
     of hospitalization and rehabilitation, medical, nursing, and psychological care and treatment.
     Ethridge has incurred medical expenses and has lost the ability to earn money. Her losses are
     either permanent or continuing and she will suffer the losses in the future.
  157.      As the natural parent of Singletary, Ethridge has lost, and will continue to lose, the
     support and services, companionship, and society of her daughter.
  158.      As a result of the defendant’s conduct, Singletary suffered mental and physical injury,
     pain and suffering, mental anguish, loss of the capacity for the enjoyment of life, and the
Case 3:20-cv-01292-BJD-MCR Document 14-1 Filed 03/01/21 Page 32 of 32 PageID 122




     expense of hospitalization and rehabilitation, medical, nursing, and psychological care and
     treatment. Singletary has incurred medical expenses and has lost the ability to earn money.
     Her losses are either permanent or continuing and she will suffer the losses in the future.
  159.   As a result of the injury to her mother, Singletary has lost, and will continue to lose, the
     support and services, companionship, protection, instruction, guidance, and society of her
     mother.



     WHEREFORE, the plaintiffs, DANIELLE N. ETHRIDGE, individually and as parent,
  natural guardian, and next friend of AMARAH SINGLETARY, demand judgment for damages,
  costs, and prejudgment interest against the defendant, MORAN CONSTRUCTION
  CONSULTANTS, LLC and demands trial by jury of all issues so triable and such other relief the
  Court deems proper.



                                  CERTIFICATE OF SERVICE

         The undersigned HEREBY certifies that on March 1, 2021, a true and correct copy of the
  foregoing was filed with the Clerk of Middle District of Florida by using the CM/ECF system,
  which will send an automatic e-mail message to Sami Achem Jr, Esquire, Cole, Scott & Kissane,
  Sami.AchemJr@csklegal.com., ryan.william@csklegal.com, and all parties registered
  with the CM/ECF system.



                                               /s/ J. Ryan Will                /
                                               J. Ryan Will
                                               Florida Bar Number: 0024122
                                               Morgan & Morgan, P.A.
                                               444 Seabreeze Boulevard, Suite 100
                                               Daytona Beach, Florida 32118
                                               Telephone: (386) 281-6790
                                               Facsimile: (386) 265-6551
                                               Email: rwill@forthepeople.com
                                               Attorney for Plaintiffs
